
	

114 HR 2041 IH: Public Power Risk Management Act of 2015
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2041
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2015
			Mr. LaMalfa (for himself and Mr. Costa) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To provide equal treatment for utility special entities using utility operations-related swaps, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Public Power Risk Management Act of 2015. 2.Transactions with utility special entitiesSection 1a(49) of the Commodity Exchange Act (7 U.S.C. 1a(49)) is amended by adding at the end the following:
			
				(E)Certain transactions with a utility special entity
 (i)Transactions in utility operations-related swaps shall be reported pursuant to section 4r. (ii)In making a determination to exempt pursuant to subparagraph (D), the Commission shall treat a utility operations-related swap entered into with a utility special entity, as defined in section 4s(h)(2)(D), as if it were entered into with an entity that is not a special entity, as defined in section 4s(h)(2)(C)..
 3.Utility special entity definedSection 4s(h)(2) of the Commodity Exchange Act (7 U.S.C. 6s(h)(2)) is amended by adding at the end the following:
			
 (D)Utility special entityFor purposes of this Act, the term utility special entity means a special entity, or any instrumentality, department, or corporation of or established by a State or political subdivision of a State, that—
 (i)owns or operates, or anticipates owning or operating, an electric or natural gas facility or an electric or natural gas operation;
 (ii)supplies, or anticipates supplying, natural gas or electric energy to another utility special entity;
 (iii)has, or anticipates having, public service obligations under Federal, State, or local law or regulation to deliver electric energy or natural gas service to customers; or
 (iv)is a Federal power marketing agency, as defined in section 3 of the Federal Power Act.. 4.Utility operations-related swap (a)Swap further definedSection 1a(47)(A)(iii) of the Commodity Exchange Act (7 U.S.C. 1a(47)(A)(iii)) is amended—
 (1)by striking and at the end of subclause (XXI); (2)by adding and at the end of subclause (XXII); and
 (3)by adding at the end the following:  (XXIII)a utility operations-related swap;.
 (b)Utility operations-Related swap definedSection 1a of such Act (7 U.S.C. 1a) is amended by adding at the end the following:  (52)Utility operations-related swapThe term utility operations-related swap means a swap that—
 (A)is entered into to hedge or mitigate a commercial risk; (B)is not a contract, agreement, or transaction based on, derived on, or referencing—
 (i)an interest rate, credit, equity, or currency asset class; (ii)except as used as fuel for electric energy generation, a metal, agricultural commodity, or crude oil or gasoline commodity of any grade; or
 (iii)any other commodity or category of commodities identified for this purpose in a rule or order adopted by the Commission in consultation with the appropriate Federal and State regulatory commissions; and
 (C)is associated with— (i)the generation, production, purchase, or sale of natural gas or electric energy, the supply of natural gas or electric energy to a utility, or the delivery of natural gas or electric energy service to utility customers;
 (ii)fuel supply for the facilities or operations of a utility; (iii)compliance with an electric system reliability obligation;
 (iv)compliance with an energy, energy efficiency, conservation, or renewable energy or environmental statute, regulation, or government order applicable to a utility; or
 (v)any other electric energy or natural gas swap to which a utility is a party..  